Exhibit 10.39

 

[g175343ki01i001.jpg]

 

 

DATED 7th February 2007 

 

 

 

ARENA COVENTRY LIMITED 

(1)

 

 

 

ISLE OF CAPRI CASINOS LIMITED 

(2)

 

 

 

and 

 

 

 

 

ISLE OF CAPRI CASINOS, INC. 

(3)

 

--------------------------------------------------------------------------------



 

 

 

 

LEASE

 

 

of premises at the Arena, Phoenix Way, 

 

 

Foleshill, Coventry

 

 

 

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Heading

 

Page

 

 

 

 

1

 

Definitions, Interpretation and Miscellaneous Provisions

1

2

 

Demise and Rent

12

3

 

Tenant’s Covenants

12

4

 

Landlord’s Covenants

12

5

 

Re-Entry

12

6

 

Guarantor’s Covenants

14

7

 

Break Clause

14

8

 

Stamp Duty

15

Schedule 1

16

Schedule 2

17

Schedule 3

20

Schedule 4

22

Schedule 5

23

Schedule 6

28

Schedule 7

34

Schedule 8

48

Schedule 9

52

Schedule 10

62

Schedule 11

68

Schedule 12

71

Schedule 13

72

 

--------------------------------------------------------------------------------


 

THIS LEASE made on 7th February 2007

 

BETWEEN:

 

(1)                                 ARENA COVENTRY LIMITED (Company No 04440684)
whose registered office is at The Council House, Earl Street, Coventry CV1 5RR
(“the Landlord”)

 

(2)                                 ISLE OF CAPRI CASINOS LIMITED (Company No
04584366) whose registered office is at 30 Old Burlington Street, London, W1S
3NL (“the Tenant”)

 

(3)                                 ISLE OF CAPRI CASINOS, INC. incorporated in
the State of Delaware whose principal office is at 1641 Popps Ferry Road Biloxi
Mississippi 39532 United States of America (“the Guarantor”)

 

WITNESSES as follows:

 

1                                         Definitions, Interpretation and
Miscellaneous Provisions

 

1.1                                Definitions

 

(a)                                 “Adjoining Property” means any land or
property adjoining the Estate in which the Landlord or a Group Company of the
Landlord has (or during the Term acquires) a leasehold or a freehold interest;

 

(b)                                “Authority” means any statutory public local
or other authority or any court of law or any government department or any of
them or any of their duly authorised officers;

 

(c)                                 “Balance of Parking Spaces” means all the
parking spaces in the Car Park excluding the Minimum Spaces;

 

(d)                                “Basic Rent” means up to (but excluding) the
Rent Commencement Date a peppercorn if demanded and:

 

(i)                                   from and including the Rent Commencement
Date to and including 24 December 2006 £393,427.00 per annum;

 

(ii)                                from and including 25 December 2006 to and
including 24 December 2007 £608,120.00 per annum;

 

(iii)                             from and including 25 December 2007 to and
including 24 December 2010 £622,812.00 Per annum

 

(iv)                            as from time to time reviewed under schedule 5.

 

(e)                                 “Building” means the building on the Estate
shown for the purpose of identification only edged orange purple and hatched
blue on the Site Plan and every part of it comprising the Stadium and the
Leisure and Exhibition Areas;

 

(f)                                   “Car Park” means the car parks at the
Estate shown edged green on the Site Plan;

 

1

--------------------------------------------------------------------------------


 

(g)                                “Car Park Management Strategy” means the
regulations made from time to time in accordance with this Lease in respect of
the management and use of the Car Park (the regulations at the date, hereof
being appended at Schedule 12);

 

(h)                                “CDM Regulations” means the Construction and
Design (Management) Regulations 1994;

 

(i)                                    “Club” means Coventry City Football Club
Limited;

 

(j)                                    “Common Parts” means:

 

(i)                                    the Car Park, the Street, the Reception
and the vehicular and pedestrian accesses shown edged brown on the Plan; and

 

(ii)                                 the Main Structure and Plant and any
Service Media which is not within and exclusively serving a Lettable Area.

 

(k)                                 “Connected Person” means any person firm or
company which is connected with the Tenant for the purposes of section 839
Income and Corporation Taxes Act 1988;

 

(l)                                    “Consent” means an approval permission
authority licence or other relevant form of approval given by the Landlord in
writing;

 

(m)                              “Contamination” means the presence release
spillage disposal emission or migration of any substances in on or under the
Estate or emanating from the Estate which could reasonably cause harm to the
Environment;

 

(n)                                “Demised Premises” means the premises being
that part of the Building (and in particular part of the Leisure and Exhibition
Areas) more fully described in schedule 1 and all additions and improvements
made to it and references to the Demised Premises shall include reference to any
part of them;

 

(o)                                “Demised Premises Plans” means the plans
annexed to this Lease and marked Drawing No 03/17138 (20) - 01M Rev E, 17138
(20) - 1, Rev E, 03/17138 (20) 01 Rev E, 03/17138 (20) 00 Rev E and 17138 (20)
02 Rev D;

 

(p)                                “Determination” means the end of the Term
however that occurs

 

(q)                                “Enactment” means:

 

(i)                                    any Act of Parliament and

 

(ii)                                 any European Community legislation or
decree or other supranational legislation or decree having effect as law in the
United Kingdom

 

and references (whether specific or general) to any Enactment include any
statutory modification or re-enactment of it for the time being in force and any
order instrument plan regulation permission or direction made or issued under it
or under any Enactment replaced by it or deriving validity from it;

 

2

--------------------------------------------------------------------------------


 

(r)                                   “Estate” means the Estate (including the
Building thereon) and external areas known as Arena Coventry, Phoenix Way,
Foleshill, Coventry shown edged blue on the Site Plan and every part of it and
everything attached to it;

 

(s)                                 “Environment” means

 

(i)                                   land including without limitation surface
land sub-surface strata sea bed and river bed under water (as defined in
paragraph (ii)) and natural and man made structures;

 

(ii)                                water including without limitation coastal
and inland waters surface waters ground waters and water in drains and sewers;

 

(iii)                             air including without limitation air inside
buildings and in other natural and man-made structures above or below ground;
and

 

(iv)                            any and all living organisms or systems
supported by those media including without limitation habitats protected under
Environment Acts crops livestock and humans.

 

(t)                                   “Environment Acts” means the Environmental
Protection Act 1990 the Environment Act 1995 Water Resources Act 1991 the Water
Industry Act 1991 and any other legislation and statutory guidance in force at
any time during the Term which has as its purpose or effect the prevention of
harm to the Environment;

 

(u)                                “Environmental Information” means:

 

(i)                                   the replies (dated 9 July 2003) to
environmental enquiries raised by the Tenant (dated 18 February 2003)

 

(ii)                                the replies (dated 10 July 2003) to
additional environmental enquiries raised by the Tenant (dated 11 April 2003)
and

 

(ii)                                the following environmental report:

 

Environmental Risk Assessment of the Phase 1 Arena site prepared by QDS
Environmental Limited for Tesco Stores Limited (QDS Project No. 99-164-03) and
dated February 2003; with Appendices i – ix ;

 

(v)                                “Environmental Insurance Policy” means:

 

(i)                                   the draft environmental insurance policy
from Certa annexed hereto at Annexure 2 (treated for the purposes of paragraph 9
of Part III of Schedule 7 as if such policy is in force and effective) (“Draft
Environmental Policy”); or where it exists;

 

(ii)                                the environmental insurance policy which the
Superior Landlord entitled to the reversion immediately expectant on the term
granted by the Superior Lease dated 26 January 2006 subsequently enters into in
respect of the Estate (“the Final Environmental Policy”) provided that the
restrictions in relation to the use and occupation of

 

3

--------------------------------------------------------------------------------


 

the Estate in the Final Environmental Policy are not materially different in
their effect to those restrictions in the Draft Environmental Policy.

 

(w)                              “Existing Contaminated Land Liability” means
any fines penalties charges actions losses costs claims expenses demands duties
obligations and other liabilities (whether past present or future including
under any Environment Acts) arising from Contamination first present in on or
under or originating from the Estate prior to the Term;

 

(x)                                  “Gross Internal Area” means the gross
internal area in square feet of any building (as built) measured in accordance
with the Code of Measuring Practice published by the Royal Institution of
Chartered Surveyors and the Incorporated Society of Valuers and Auctioneers
(Fifth Edition published 1 February 2002);

 

(y)                                “Group Company” means any company of which
the Tenant or any undertenant or the Landlord (as the case may be) is a
Subsidiary or which has the same Holding Company as the Tenant or any
undertenant or the Landlord (as the case may be) where Subsidiary and Holding
Company have the meanings given to them by section 736 Companies Act 1985;

 

(z)                                  “Guarantor” means the party named as such
in this Lease (if any) or the person who is required to give a covenant to the
Landlord as the assignee’s guarantor under paragraph 3 of Part IV of schedule 7
for so long as each of those persons remain bound by the covenants on their
part;

 

(aa)                           “Hazardous Material” means any substance known or
reasonably believed to be harmful to the Environment and regulated by the
Environment Acts;

 

(bb)                         “Interest Rate” means three percent above the base
lending rate from time to time of Lloyds TSB Bank Plc or such other bank being a
member of the Committee of London and Scottish Bankers as the Landlord may from
time to time nominate or if that base lending rate cannot be ascertained then
three percent above such other rate as the Landlord may reasonably specify and
where and whenever interest is payable at or by reference to the Interest Rate
it shall be calculated on a daily basis;

 

(cc)                           “Landlord” includes the immediate reversioner to
this Lease from time to time;

 

(dd)                         “Lease” means this lease and includes where
relevant any deed of variation licence Consent or other document supplemental to
or associated with this Lease;

 

(ee)                           “Legal Obligation” means any obligation from time
to time created by any Enactment or Authority and includes without limitation
obligations imposed by the Planning Acts or as a condition of any Necessary
Consents;

 

(ff)                               “Leisure and Exhibition Areas” means the part
of the Building comprising (inter alia) the casino and the exhibition halls and
shown edged purple on the

 

4

--------------------------------------------------------------------------------


 

Site Plan;

 

(gg)                         “Licence to Assign” means the document set out in
schedule 10;

 

(hh)                         “Main Structure” means the foundation floor slabs
floors load bearing walls columns beams steel frames and roofs of the Building
(but not the floor screed or floor coverings plaster or wall coverings of the
Demised Premises the Stadium or of any Lettable. Areas (as defined in Schedule
9)) and all Service Media (other than those situated in and exclusively serving
the Demised Premises the Stadium and/or any Lettable Areas) and “structural”
means anything appertaining to the Main Structure;

 

(ii)                                 “Major Event” means an event or function to
be held at the Estate which is expected to attract more than 10,000 spectators
or visitors per day;

 

(jj)                                 “Major Event Days” means up to 12 days in
any year during the Term commencing on the Term Commencement Date and each
anniversary thereof on which the Landlord and/or the Operator is holding a Major
Event on the Estate and of which the Landlord has given to the Tenant not less
than 10 Working Days prior written notice;

 

(kk)                           “Major Event Restricted Hours” means on Major
Event Days from 00.01 to 24.00;.

 

(ll)                                 “Match Day Restricted Hours” means on Match
Days the hours beginning 3 hours before the scheduled kick off of the football
match taking place on any Match Day and ending 3 hours after the final whistle
of the football match taking place on that Match Day;

 

(mm)                     “Match Days” means the days on which the Club is
holding competitive football matches played by the first team at the Stadium;

 

(nn)                         “Minimum Spaces” means 1,000 parking spaces within
the Car Park for the exclusive use by the Tenant and other occupiers of and
visitors to the Demised Premises save:

 

(i)                                    during the Match Day Restricted Hours
when the Minimum Spaces shall be the 100 parking spaces within that part of the
Car Park shown hatched green on the Site Plan (all such spaces to be marked as
for the exclusive use by the Tenant and other occupiers of and visitors to the
Demised Premises); and

 

(ii)                                 during Major Event Restricted Hours when
the Minimum Spaces shall be the said 100 parking spaces within that part of the
Car Park shown hatched green on the Site Plan and 400 parking spaces as close as
reasonably practicable to the Demised Premises (all such spaces to be for the
exclusive use by the Tenant and other occupiers of and visitors to the Demised
Premises)

 

(oo)                         “Necessary .Consents” means planning permission and
all other consents licences permissions and approvals whether of a public or
private nature which shall be relevant in the context;

 

5

--------------------------------------------------------------------------------


 

(pp)                         “Operator” means the operator from time to time of
the exhibition halls forming part of the Leisure and Exhibition Areas;

 

(qq)                         “Outgoings” means all rates taxes charges duties
assessments impositions and outgoings of any sort which are at any time during
the Term payable by the owner or occupier of property and includes charges for
electricity gas water sewerage telecommunications (including meter rentals
connection and hire charges) and other services rendered to or consumed by the
relevant property but excludes tax payable by the Landlord on the receipt of the
Basic Rent or on any dealings or deemed dealings with its reversion to this
Lease and input VAT suffered by the Landlord in respect of the Demised Premises
or the Building and the Estate;

 

(rr)                               “Permitted Use” means uses within class D2 of
the Schedule to the Town and Country Planning (Use Classes) Order 1987 or for
such other use as the Landlord may from time to time approve (such approval not
to be unreasonably withheld or delayed);

 

(ss)                           “Plant” means the following apparatus plant
machinery and equipment from time to time serving the Common Parts heating
cooling public address and closed circuit television systems security systems
burglar and fire alarm fire prevention or fire control building management
systems but excluding Tenant’s Plant;

 

(tt)                               “Planning Acts” means every Enactment or
regulation of any Authority from time to time in force in relation to the Town
and Country Planning development control and the use of land or buildings;

 

(uu)                         “Payment Days” means 25th March 24th June 29th
September and 25th December in each year;

 

(vv)                         “Reception” means the reception area within the
Building shown coloured yellow on the Site Plan;

 

(ww)                     “Regulations” means the Regulations in paragraph 2 of
Part III of schedule 7 and any others from time to time properly and reasonably
made by the Landlord (for the common benefit of all occupiers of the Estate in
accordance with the principles of good estate management varying the same or in
addition to or in substitution for those regulations which the Landlord notifies
to the Tenant in waiting) provided that:

 

in the event of there being any inconsistency between any such new or varied
regulations and this Lease then the provisions of this Lease shall take
precedence;

 

any such varied or new regulations shall not prejudice the Tenant’s beneficial
use and occupation of the Demised Premises or the Rights

 

(xx)                            “Release” means any release spillage emission
leaking pumping injection deposit disposal discharge leaching or migration into
the Environment or into or out of any property including the movement of
Hazardous Material through

 

6

--------------------------------------------------------------------------------


 

the Environment;

 

(yy)                         “Rent” means all sums reserved as rent by this
Lease;

 

(zz)                             “Rent Commencement Date” means 1 August 2006;

 

(aaa)                     “Reservations” means the exceptions and reservations
set out in schedule 3;

 

(bbb)                  “Rights” means the rights set out in schedule 2;

 

(ccc)                     “Section 106 Agreement” means the agreements brief
details of which are set out in Part 3 of Schedule 4;

 

(ddd)                  “Service Media” means sewers drains pipes channels wires
cables ducts watercourses culverts gutters fibres and any other medium for the
passage or transmission of soil water gas electricity telecommunications air
smoke light information or other matters and other supplies and includes where
relevant ancillary equipment from time to time in or on the Estate or serving
the Estate;

 

(eee)                     “Sign” includes any sign hoarding showcase signboard
flag flagpole bill plate fascia poster or advertisement;

 

(fff)                           “Site Plan” means the plan annexed to this Lease
and marked “Site Plan”;

 

(ggg)                  “Stadium” means the part of the Building comprising the
football stadium and shown edged orange on the Site Plan;

 

(hhh)                  “Station” means the railway station to be constructed on
the land to the South East of the Estate;

 

(iii)                              “Street” means the part of the Building
comprising the area separating the Stadium from the Leisure and Exhibition Areas
and shown hatched blue on the Site Plan;

 

(jjj)                              “Superior Landlord” means any party having an
interest in the Demised Premises in reversion to the Superior Lease;

 

(kkk)                     “Superior Lease” means the leases of the Estate (and
adjoining land) or any part thereof brief details of which are set out in Part 2
of Schedule 4;

 

(lll)                              “Tenant” includes its successors in title;

 

(mmm)            “Tenant’s Plant” means any fitting out works and all plant
machinery and equipment installed before on or after the date hereof other than
at the cost of the Landlord;

 

(nnn)                  “Term” means the term of 25 years calculated from the
Term Commencement Date and includes any extension holding over or continuation
(but not renewal) of it whether by Enactment or agreement;

 

(ooo)                  “Term Commencement Date” means 25 December 2005;

 

7

--------------------------------------------------------------------------------


 

(ppp)      “Title Matters” means the rights specified in Part 1 of Schedule 4;

 

(qqq)      “VAT” includes any future tax of a like nature and all references to
an election by the Landlord to waive exemption under paragraph 2(1) of Schedule
10 to the Value Added Tax Act 1994 shall be deemed to include any such election
made by a company in the same VAT group as the Landlord.

 

1.2           Interpretation

 

In this Lease:

 

(a)           words importing any gender include every gender

 

(b)           words importing the singular number only include the plural number
and vice versa

 

(c)           words importing persons include firms companies and corporations
and vice versa

 

(d)           references to numbered clauses and schedules are references to the
relevant clause in or schedule to this Lease

 

(e)           reference in any schedule to numbered paragraphs are references to
the numbered paragraphs of that schedule

 

(f)            where any obligation is undertaken by two or more persons jointly
they shall be jointly and severally liable in respect of that obligation

 

(g)           any obligation on any party not to do or omit to do anything shall
include an obligation not to allow that thing to be done or omitted to be done
by any undertenant of that party of by any employee servant or agent of that
party

 

(h)           where the Landlord covenants to do something it shall be deemed to
fulfil that obligation if it procures that it is done

 

(i)            the headings to the clauses schedules and paragraphs and the
contents of the lease particulars are provided for convenience only and shall
not affect the interpretation of this Lease

 

(j)            any sum payable by one party to the other shall be exclusive of
VAT which shall where it is chargeable be paid in addition to the sum in
question at the time when the sum in question is due to be paid or if later
(save in respect of the Basic Rent in respect of which valid VAT invoices shall
be delivered before or promptly after the date upon which the Basic Rent is
payable) when a valid VAT invoice addressed to the paying party is delivered to
that party

 

(k)           any relevant perpetuity period shall be eighty years from the date
of this Lease and shall apply to any rights granted or reserved over or in
respect of anything which is not now in existence

 

(1)           any reference to a particular plan in this Lease shall be to the
relevant named plan so annexed

 

8

--------------------------------------------------------------------------------


 

 

(m)          any part of the Demised Premises that faces onto any of the Common
Parts shall be regarded as an external part of the Demised Premises
notwithstanding that such Common Parts may be covered in and “exterior” and
“external” shall be construed accordingly

 

(n)           the rights of the Landlord to have access to the Demised Premises
are subject to clause 1.3(c) and are to be construed as extending to the
Superior Landlord and to all persons properly and reasonably authorised by them

 

(o)           any provisions of this Lease requiring the Tenant to obtain
Consent are to be construed as also requiring (as a condition precedent) the
consent or other approval of the Superior Landlord (where their consent or
approval is required under any Superior Lease) and which shall not be
unreasonably withheld or delayed where the Landlord’s Consent cannot be
unreasonably withheld or delayed

 

(p)           unless this Lease states otherwise all sums payable to the
Landlord are due within 7 days of written demand

 

(q)           the expressions “Landlord’s fixtures” and “Landlord’s fixtures and
fittings” do not include the Tenant’s Plant

 

(r)            the provisions of the Schedules apply to this Lease and
expressions defined in the Schedules to this Lease shall have the meanings
specified in those Schedules

 

1.3           In this Lease:

 

(a)               Landlord’s Liability

 

Except to the extent that the same are or pursuant to the covenants herein
contained should be covered by any Insurance Policy (as defined in Schedule 6)
(if applicable) and further except to the extent that the Landlord may be liable
under its covenants in this Lease or by law notwithstanding any agreement to the
contrary and subject to the Landlord taking all reasonable steps if possible to
minimise any damage or interference caused and remedy any such matter as quickly
as reasonably possible the Landlord shall not be liable to the Tenant or any
undertenant or any servant agent licensee or invitee of them by reason of:

 

(i)            any act neglect default or omission of any third party not being
a tenant or owner or occupier of the Estate or any Adjoining Property or of any
representative or employee of the Landlord or

 

(ii)           the defective working stoppage or breakage of or leakage or
overflow from any Service Media or Plant which is beyond the reasonable control
of the Landlord

 

(iii)          the obstruction by any third party not being a tenant or owner or
occupier of the Estate or of any Adjoining Property or any representative or
employee of the Landlord or the Common Parts or the areas over which rights are
granted by this Lease

 

(b)              Alterations

 

Subject and without prejudice to the provisions in Schedule 8 the Landlord shall
be entitled to make vary and make alterations to the Building and the Estate
(but not the

 

9

--------------------------------------------------------------------------------


 

Demised Premises or the Common Parts) and to alter renew, or replace any Service
Media or Plant which do not serve the Demised Premises but shall ensure that in
doing so as little inconvenience or disturbance to the Tenant and any
undertenant or other lawful occupier of the Demised Premises is caused as is
reasonably practicable in the circumstances and that the use of the Demised
Premises for the Permitted User and the exercise of the Rights granted by this
Lease is not prevented prohibited or materially interfered with and that the
Building and the Estate as so varied or altered are no less convenient or
commodious to the Tenant and any undertenant or other lawful occupier of the
Demised Premises than as at the date of this Lease

 

(c)           As to Exercise of Rights of Entry

 

Wherever in this lease it is provided that the Landlord and/or any other person
authorised by the Landlord is entitled to enter on or into the Demised Premises
the Landlord hereby covenants with the Tenant to procure that:

 

(i)            entry shall only be effected on such part of the Demised Premises
as is reasonably necessary and only for such period as is reasonably necessary

 

(ii)           as little damage to the Demised Premises and to the Tenant’s
Plant and the tenant’s fixtures and fittings as reasonably possible is caused by
such entry

 

(iii)          any damage caused to the Demised Premises the Tenant’s Plant and
the tenant’s fixtures and fittings by such entry shall be made good promptly to
the Tenant’s reasonable satisfaction

 

(iv)          except in case of emergency before any such entry prior
arrangement for such entry shall be made with the Tenant (which the Tenant shall
not unreasonably withhold or delay)

 

(v)           all persons entering the Demised Premises shall report to the
person notified by the Tenant to the Landlord from time to time on arrival and
if so required by the Tenant be accompanied by the Tenant or its representative

 

(vi)          all proper security requirements of the Tenant shall be strictly
complied with

 

(d)           No Planning Warranty

 

Nothing in this Lease shall imply or warrant that the Demised Premises may
lawfully be used for the Permitted Use

 

(e)           Covenants

 

(i)            The Landlord and the Tenant shall not be liable to each other for
breach of any covenant in this Lease to the extent that its performance or
observance becomes impossible or illegal but subject to the other provisions of
this Lease the Term and the Tenant’s liability to pay the Rent shall not cease
or be suspended for that reason

 

(ii)           This Lease does not pass to the Tenant the benefit of or the
right to enforce any covenants entered into by any tenant of any of the Lettable
Areas ,(but for the avoidance of doubt not those contained in any Superior
Lease) and the Landlord

 

10

--------------------------------------------------------------------------------


 

shall be entitled in its sole discretion to waive vary .or release any such
covenants

 

(f)            Approvals

 

The Landlord shall incur no liability to the Tenant or any undertenant or any
predecessor in title of them by reason of any Consent given to or inspection
made of any drawings plans specifications or works prepared or carried out by or
on behalf of any such party nor shall any such consent in any way relieve the
Tenant from its obligations under this Lease other than any obligation to obtain
such consent

 

(g)         Notices

 

Section 196 Law of Property Act 1925 (as amended by the Recorded Delivery
Service Act 1962) shall apply to all notices which may need to be served under
this Lease and while Isle of Capri Casinos Limited is the Tenant hereunder all
notices to be given or served on the Tenant shall be hand delivered or sent by
prepaid first class registered or recorded delivery post to the Tenant at its
registered office or such other address within England or Wales as the Tenant
may notify the. Landlord in writing as being its address for service from time
to time and PROVIDED FURTHER that while Isle of Capri Casinos Inc is the
Guarantor all notices to be given or served on the Guarantor shall be hand
delivered or sent by pre-paid first class registered or recorded delivery post
as provided in clause 1.3(i)

 

(h)           New Tenancy

 

This Lease is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995

 

(i)           Proper Law

 

(i)            This Lease shall be governed by English law and the Tenant and
the Guarantor irrevocably submit to the exclusive jurisdiction of the English
Courts

 

(ii)           The Guarantor irrevocably authorises and appoints Cozen O’Connor
of 25 Old Broad Street Level 27 Tower 42 London EC2N 1HQ (or such other firm of
solicitors resident in England or Wales as it may from time to time by written
notice to the Landlord substitute) to accept service of all legal process
arising out of or connected with this Lease and service on such party shall be
deemed to be service on the Guarantor

 

(j)            Agreement for Lease

 

This Lease is entered into pursuant to an Agreement for Lease

 

(k)          Third Parties

 

For the purposes of the Contracts (Rights of Third Parties) Act 1999 it is
agreed nothing in this Lease shall confer or purport to confer on any third
party any right to enforce or any benefit of any term of this Lease

 

(1)          Tenant’s Plant

 

It is hereby agreed and declared that the Tenant’s Plant is and shall remain the
sole property of the Tenant (subject to the provisions of paragraph 6.6 of Part
II of Schedule 7 of this Lease)

 

11

--------------------------------------------------------------------------------


 

(m)          Tenant’s indemnities

 

Subject to the rights and powers of any insurers all indemnities given by the
Tenant hereunder to the Landlord shall be subject to the condition that the
Landlord shall consult with the Tenant in connection with any claims against the
Landlord and any actions and proceedings resulting therefrom and the Landlord
shall not settle or compromise any such claim without the prior written consent
of the Tenant (such consent not to be unreasonably withheld or delayed)

 

2              Demise and Rent

 

The Landlord demises the Demised Premises to the Tenant together with the Rights
reserving to the Landlord the Reservations and subject to (and where appropriate
to the Demised Premises with the benefit of) the Title Matters to hold them to
the Tenant for the Term paying as Rent:

 

2.1           the Basic Rent to be paid yearly (and proportionately for any part
of a year) by equal quarterly instalments in advance on the Payment Days (the
first payment to be made on the Rent Commencement Date for the period from the
Rent Commencement Date to the next Payment Day and to be calculated in
accordance with Schedule 13); and

 

2.2           the Insurance Charge (as defined in Schedule 6) and the Interim
Charge (as defined in Schedule 9)

 

2.3           Any VAT chargeable on the Basic Rent or on the Insurance Charge or
on the Interim Charge

 

3             Tenant’s Covenants

 

The Tenant covenants with the Landlord to observe and perform the-covenants in
schedule 7

 

4              Landlord’s Covenants

 

The Landlord covenants with the Tenant to observe and perform the covenants in
schedules 8 and 13

 

5              Re-Entry

 

5.1           “Relevant Event” means when:

 

(a)                                  the whole or part of the Rent or any other
sums payable under this Lease remain unpaid 28 days after becoming due (whether
in the case of the Basic Rent formally demanded or not); or

 

(b)                                 any of the Tenant’s or the Guarantor’s
covenants in this Lease are not performed or observed; or

 

(c)                                  the Tenant or the Guarantor (or if there is
more than one Tenant or. Guarantor then if any one of them):

 

(i)            becomes Insolvent

 

(ii)           dies or is dissolved or is removed from the Register of Companies
or otherwise ceases to exist

 

12

--------------------------------------------------------------------------------


 

(d)           any event occurs or proceedings are taken against the Tenant or
the Guarantor in any jurisdiction which has an effect equivalent or similar to
any of the events mentioned in this clause

 

5.2           “Insolvent” means:

 

(a)           in the case of a corporate Tenant or Guarantor if :

 

(i)                                an administrator or liquidator is appointed
or a winding up order of such company is made (save for the purpose of an
amalgamation or reconstruction which does not involve or arise out of
insolvency) or

 

(ii)                             a receiver or administrative receiver is
appointed of the whole or any part of the undertaking property assets or
revenues of such company or

 

(iii)                          stops payment or agrees to declare a moratorium
or becomes or is deemed to be insolvent or makes a proposal for a voluntary
arrangement under Part I of the Insolvency Act 1986 or makes an application
under section 425 of the Companies Act 1985

 

(iv)        is unable to pay its debts within the meaning of section 123
Insolvency Act 1986

 

(b)                                 in the case of an individual if such person:

 

(i)            is the subject of a bankruptcy order or

 

(ii)           convenes a meeting of his creditors or any of them or enters into
any arrangement scheme compromise or moratorium or composition with his
creditors (whether pursuant to Part VIII of the Insolvency Act 1986 or
otherwise)

 

(iii)          is the subject of an application or order or appointment under
section 253 or section 273 or section 286 of the Insolvency Act 1986 or

 

(iv)          is unable to pay or has no reasonable prospect of being able to
pay his debts within the meaning of sections 267 and 268 of the Insolvency Act
1986

 

(v)           has a receiver appointed

 

5.3           If any Relevant Event shall occur then the Landlord may at any
time (and.notwithstanding any waiver of any previous right of re-entry) re-enter
the Demised Premises (or any part in the name of the whole) whereupon this Lease
other than schedule 13 shall immediately determine (but without prejudice to any
other rights or powers of either the Landlord the Tenant or the Guarantor in
respect of any previous breach of this Lease)

 

5.4           If the interest of the Tenant hereunder shall have been mortgaged
or charged and details of the mortgagee or chargee shall have been provided to
the Landlord in writing the Landlord will not exercise the rights of re-entry as
aforesaid until after the expiry of two months from service by the Landlord of
written notice on such mortgagee or chargee (at the mortgagee’s or chargee’s
last known address) of the Landlord’s intention to invoke the said re-entry
provisions and to exercise its right to re-enter the Demised Premises or any
part thereof and then only if the event giving rise to such right remains in
existence and (if remediable) and has not been remedied.

 

13

--------------------------------------------------------------------------------


 

6              Guarantor’s Covenants

 

6.1           The Guarantor covenants with the Landlord to observe and perform
the covenants in schedule 11

 

6.2           The parties agree and declare that Isle of Capri Casinos, Inc’s
liability under this Lease as Guarantor (save in respect of any antecedent
breach) shall cease if the Isle of Capri Casinos Inc ceases to be the immediate
holding company of Isle of Capri Casinos Limited (as defined in Section 736 of
the Companies Act 1985) but this release is subject to the Isle of Capri
Casinos, Inc first delivering to the Landlord a Deed (approved by the Landlord
in writing such approval not to be unreasonably withheld or delayed) from the
new immediate holding company of the Isle of Capri Casinos Limited (the identity
of such new immediate holding company having firstly been approved by the
Landlord in writing such approval not to be unreasonably withheld or delayed)
covenanting with the Landlord in the same form (mutatis mutandis) as this clause
6 (including this clause 6.2 but substituting the name of the new holding
company for Isle of Capri Casinos, Inc) and upon such event the Landlord shall
if required so to do (at the Tenant’s cost) formally release by deed Isle of
Capri Casinos Inc from all liability pursuant to this clause (save in respect of
any antecedent breach)

 

6.3           The parties hereto agree and declare that the Guarantor’s
liability under this Lease will cease (save in respect of any antecedent breach)
if at any time after the date which is 5 years after the Rent Commencement Date
the audited and filed accounts of the Tenant  (here meaning Isle of Capri
Casinos Limited only) for the three immediately preceding financial years (such
years to exclude the first two years of the Term) of Isle of Capri Casinos
Limited show on average for those three years pre-tax profits on ordinary
activities of at least five times the average Basic Rent for that three year
period

 

6.4           Any release of the Guarantor under clause 6.3 shall be without
prejudice to any right of action of the Landlord against the Guarantor in
respect of any previous breach by the Guarantor

 

7              Break Clause

 

7.1           The Tenant may determine this Lease on 25 December 2020 by serving
on the Landlord at least 12 months prior written notice specifying the proposed
date of Determination

 

7.2           This Lease shall only determine as a result of notice served by
the Tenant under clause 7.1 where the Tenant has paid the Rent due to the date
of Determination at the date of Determination

 

7.3           Upon the expiry of the notice of Determination the Tenant shall

 

(a)                                  yield up the Demised Premises to the
Landlord in accordance with the covenants on its part contained in this Lease;
and

 

(b)                                 deliver to the Landlord the original of this
Lease (and any other title documents) and all keys to the Demised Premises

 

whereupon this Lease shall determine but without prejudice to any right of
action of either party in respect of any previous breach by the other party

 

7.4           Time is of the essence in respect of this clause 7

 

14

--------------------------------------------------------------------------------


 

7.5           Any notice of Determination served by the Tenant under this clause
shall be irrevocable

 

8              Stamp Duty

 

It is hereby certified that this instrument is exempt from stamp duty by virtue
of the provisions of Section 92 of the Finance Act 2001

 

IN WITNESS of which the parties have executed this Lease as their Deed on the
date above written

 

15

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by

ARENA COVENTRY LIMITED

Acting by:

 

Director

[ILLEGIBLE]

 

Director / Secretary

[ILLEGIBLE]

 

EXECUTED (but not delivered until

the date hereof)

AS A DEED by

ISLE OF CAPRI CASINOS LIMITED

Acting by:

 

 

Director

/s/ Allan B. Solomon

 

 

 

 

Secretary

/s/ Gregory D. Guida

 

 

ISLE OF CAPRI CASINOS

INC intending to be legally bound hereby and

duly authorised has caused this Lease to be executed

 

By:

/s/ Allan B. Solomon

 

By:

/s/ Gregory D. Guida

 

 

 

 

 

 

 

 

 

 

Name:

Allan B. Solomon

 

Name:

Gregory D. Guida

 

 

 

 

 

 

 

 

 

 

Title:

Executive Vice President.

 

Title:

Senior Vice President/Secratery

 

75

--------------------------------------------------------------------------------